 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARREN HARRIS, et al.,                            No. 2:19-cv-1406 KJN P
12                      Plaintiffs,
13          v.                                         ORDER
14   JERRY BROWN, Jr., et al.,
15                      Defendants.
16

17          Plaintiff Darren Harris, a state prisoner proceeding pro se, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff Harris has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28

20   U.S.C. §§ 1914(a), 1915(a). Therefore, plaintiff Harris will be provided the opportunity either to

21   submit the appropriate affidavit in support of a request to proceed in forma pauperis or to submit

22   the required fees totaling $400.00.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. Plaintiff Darren Harris shall submit, within thirty days from the date of this order, an

25   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

26
     1
27      If leave to file in forma pauperis is granted, plaintiff Harris will still be required to pay the
     filing fee but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are
28   not required to pay the $50.00 administrative fee.
                                                         1
 1   of Court, or the required fees in the amount of $400.00; plaintiff Harris is cautioned that his

 2   failure to comply with this order will result in a recommendation that this action be dismissed;

 3   and

 4            2. The Clerk of the Court is directed to send plaintiff Harris a new Application to Proceed

 5   In Forma Pauperis By a Prisoner.

 6   Dated: July 29, 2019

 7

 8

 9
     /harr1406.3a(CDCR)
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
